           Case 1:18-vv-01410-UNJ Document 31 Filed 11/21/19 Page 1 of 2




         In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 18-1410V
                                   Filed: September 19, 2019
                                         UNPUBLISHED


    BENJAMIN GONZALES,
                                                             Special Processing Unit (SPU);
                        Petitioner,                          Ruling on Entitlement; Concession;
    v.                                                       Table Injury; Influenza (Flu) Vaccine;
                                                             Guillain-Barre Syndrome (GBS)
    SECRETARY OF HEALTH AND
    HUMAN SERVICES,

                       Respondent.


Bridget McCullough, Muller Brazil, LLP, for petitioner.
Colleen Clemons Hartley, U.S. Department of Justice, Washington, DC, for respondent.

                                    RULING ON ENTITLEMENT 1
Dorsey, Chief Special Master:
       On September 14, 2018, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq., 2 (the
“Vaccine Act”). Petitioner alleges that that he suffered Guillain-Barre Syndrome (“GBS”)
as a result of an influenza (“flu”) vaccine administered on December 9, 2016. Petition at
1. The case was assigned to the Special Processing Unit of the Office of Special
Masters.
        On September 16, 2019, respondent filed his Rule 4(c) report in which he
concedes that petitioner is entitled to compensation in this case. Respondent’s Rule
4(c) Report at 1. Specifically, respondent concedes that petitioner has satisfied the
criteria set forth in the Vaccine Injury Table and the Qualifications and Aids to

1 Because this unpublished ruling contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Case 1:18-vv-01410-UNJ Document 31 Filed 11/21/19 Page 2 of 2



Interpretation which afford petitioner a presumption of causation if the onset of GBS
occurs between three and forty-two days after a seasonal flu vaccination and there is no
apparent alternative cause. Id. at 4. Respondent further agrees that petitioner’s
records show that he suffered the sequela of his injury for more than six months after
vaccination. Id.
     In view of respondent’s position and the evidence of record, the
undersigned finds that petitioner is entitled to compensation.


IT IS SO ORDERED.


                                 s/Nora Beth Dorsey
                                 Nora Beth Dorsey
                                 Chief Special Master
